Citation Nr: 1729129	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to an effective date earlier than February 27, 2012, for a 100 percent disability rating for service-connected major depressive disorder (MDD), and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to June 1968.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  An April 2011, rating decision dealt with whether new and material evidence had been received to reopen the claim of entitlement to service connection for a low back disorder.  A December 2014, rating decision granted an evaluation of 100 percent effective May 6, 2014, for MDD. 

In April 2013, a Video Conference Board hearing was held before the undersigned, and pertained to the low back disorder.  A transcript of the hearing is associated with the Veteran's claims file.  In March 2016, the Veteran chose not to elect to have a Board hearing with regard to the earlier effective date issue. 

In October 2014, the Board reopened the claim of entitlement to service connection for a low back disorder, and remanded the issue for further development.  A SSOC was issued in May 2015, and the case has now been returned to the Board for further appellate action.  

In March 2016, the RO granted an earlier effective date of February 27, 2012, for MDD. 

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2011, rating decision that granted service connection for major depressive disorder and anxiety disorder, and assigned a 50 percent disability evaluation, effective from January 2010, is final.  

2.  There was no formal claim, informal claim, or written intent to file a claim for increase for MDD and anxiety disorder prior to February 27, 2012.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 2012, for the assignment of a 100 percent disability rating for the service-connected MDD and anxiety disorder are not met. 38 U.S.C.A. § 5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Earlier Effective 

Unless specifically provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110 (a) (West 2014).

The Veteran is seeking an effective date earlier than February 27, 2012, for an increased rating for MDD and anxiety disorder.  The Veteran has expressed disagreement with the effective date assigned.  The Veteran did not provide a reason for why an effective date prior to February 27, 2012 should be granted.  

The Veteran filed an original claim for service connection for a mental disorder in January 12, 2010.  Service connection for major depressive disorder and anxiety disorder was granted in a January 2011, rating decision with a 50 percent rating assigned, effective January 12, 2010.  The Veteran did not express disagreement with this decision.  The next communication from the Veteran was the February 27, 2012, claim for an increased rating.  

The effective date for a claim for increased rating is the date of the receipt of the claim, or the earliest date that it is factually ascertainable that an increased evaluation is warranted if the claim is received within one year of that date. 38 U.S.C.A. § 5110 (a) (West 2014).  Based on a review of the evidence, the January 2010, rating decision was final.  In February 2012, the Veteran filed a claim for an increased rating.  In July 2013, the RO issued a decision denying entitlement to an increased rating for MDD and anxiety disorder. 

The medical evidence of record prior to February 27, 2012, consists of VA treatment records.  These records do not indicate a worsening of the Veteran's psychiatric condition.  

The Veteran was afforded a VA examination in April 2012.  The Veteran had occupational and social impairment with reduced reliability and productivity.  He had depressed mood, anxiety, sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living.  

In July 2013, and again in April 2014, the RO issued decisions denying entitlement to an increased rating.  

On May 6, 2014, the Veteran filed a claim for an increased rating.  In October 2014, the Veteran underwent a VA examination addressing the severity of his psychiatric condition.  At this time he had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and disorientation to time or place.  He had suicidal ideation, and was escorted to the emergency room for further evaluation.  

The Veteran was granted an increased rating of 100 percent, effective May 6, 2014.  In December 2014, the Veteran filed a notice of disagreement, with regard to the effective date of the grant of 100 percent.  In March 2016, the RO granted an effective date of February 27, 2012, the initial date of claim for increase.  

The first evidence that it is factually ascertainable to support an increased rating for MDD and anxiety disorder is the date of the October 2014, VA examination.  The Veteran first expressed a desire for a higher evaluation in February 2012.  Prior to this date there is no clinical evidence regarding a worsening of the Veteran's psychiatric symptoms.  With no probative evidence of an increase in disability prior to February 2012, no earlier effective date for increase is warranted.

As the preponderance of the evidence is against an effective date earlier than February 27, 2012, for a 100 percent disability rating for MDD with anxiety disorder, the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to February 27, 2012, for the assignment of a rating of 100 percent for MDD with anxiety disorder is denied. 


REMAND

In October 2014, the Board remanded the Veteran's claim of entitlement to service connection for a low back disorder so that all of the Veteran's VA treatment records from June 1968 to September 1990, from the VAMC in New Jersey, and from April 2011 through present from the VAMC in South Carolina, could be obtained.  The Board also sought to have the Veteran examined and have a medical opinion obtained.  The more current records were obtained, but no records from 1968 to 1990 were found to exist.  However, the Veteran was not properly notified of this fact in accordance with 38 C.F.R. § 3.159(e).  

With respect to the examination and opinion, the Board identified what appeared to be 8 current lumbar spine diagnoses, and sought etiology opinions with respect to them. (These were lumbar disc bulge at L4-L5, lumbar disc herniation at L5-S1, lumbosacral sprain, S1 radiculopathy, myofascial pain syndrome, trigger point in lumbar region, degenerative disc disease, and degenerative joint disease.)  Because the evidence also indicated a pre-service injury, the Board sought comment on that question, and potentially any aggravation by service.

The ensuing report of examination, dated in May 2015, addressed 3 diagnoses, (lumbar degenerative disc disease, lumbar facet syndrome, and sacroiliac arthritis) and it is unclear if this contemplates the 8 the Board had identified.  The report also did not address itself to the question as to whether any arthritis /degenerative joint disease found, was present within the first post service year.  Lastly, clarification would be helpful concerning the inference that by concluding current disability was unrelated to in-service complaints, there was, in fact, no pre-service disability.  

Accordingly, the case is REMANDED for the following action:

1. Issue a formal determination that federal treatment records from the New Jersey VAMC, for the period 1968 to 1990, do not exist or that further efforts to obtain such records would be futile.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. The file should be returned to the person who conducted the April 2015, VA examination of the Veteran, if available, or another qualified person for an addendum to that examination report.  

The examiner is requested to state whether the diagnoses entered in the May 2015 examination report contemplate the 8 diagnoses mentioned by the Board in its October 2014 remand (lumbar disc bulge at L4-L5, lumbar disc herniation at L5-S1, lumbosacral sprain, S1 radiculopathy, myofacial pain syndrome, trigger point in lumbar region, degenerative disc disease, and degenerative joint disease).  If any of the 8 were not covered by the diagnoses entered in the 2015 examination report, the examiner should render an opinion as to whether it is at least as likely as not that the disorder began during active duty service.  

The examiner should indicate whether any degenerative joint disease/arthritis was present within the first post service year.  

The examiner should clarify whether by concluding the Veteran's current disabilities were unrelated to his in-service complaints, it was found the Veteran did not have a pre-service low back disability.  

A complete rationale for the opinions should be provided.  

If it is necessary to examine the Veteran to obtain the clarification sought, that may be arranged.  

If an opinion cannot be rendered without resorting to speculation that should be explained. 

3. After the requested development has been accomplished to the extent possible, the RO should re-adjudicate the claim for service connection for a low back disorder.  If the decision does not satisfy the Veteran's claim, a supplemental statement of the case should be issued.  The Veteran and his representative should be given an appropriate period of time to respond, and the case returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


